J. S37043/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                   v.                   :
                                        :
AQUIL JOHNSON,                          :         No. 2478 EDA 2018
                                        :
                        Appellant       :


      Appeal from the Judgment of Sentence Entered December 17, 2012,
              in the Court of Common Pleas of Philadelphia County
                Criminal Division at No. MC-51-MD-0003664-2012


BEFORE: SHOGAN, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED DECEMBER 28, 2020

       Aquil Johnson, pro se, appeals nunc pro tunc from the December 17,

2012 aggregate judgment of sentence of 6 to 12 months’ imprisonment

imposed after the trial court found him guilty of two counts of contempt of

court1 during his Grazier2 hearing.      This sentence was ordered to run

consecutive to the 12½ to 25-year sentence appellant is currently serving in

an unrelated matter, at CP-51-CR-0005617-2009. After careful review, we

remand this matter for the limited purpose of allowing the sentencing court to




1  42 Pa.C.S.A. § 4132(3).  As discussed, infra, the sentencing order
incorrectly  states that   appellant  was   sentenced   pursuant   to
Section 4137(a)(1).

2   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
J. S37043/20

correct a clerical error in the sentencing order, and affirm appellant’s

judgment of sentence in all other respects.

        The trial court summarized the relevant facts and procedural history of

this case as follows:

              [O]n September 25, 2008, [a]ppellant and his
              conspirator,     Matthew      Smith,     visited  their
              acquaintance and marijuana dealer, Michael Wilson.
              Mr. Wilson let the two in through the backdoor of his
              residence at 6111 Jefferson Street, Philadelphia and
              welcomed them into his living room. While [a]ppellant
              distracted Mr. Wilson, Mr. Smith positioned himself on
              the other side of Mr. Wilson and shot him in the back
              of the head. Appellant and [Smith] then grabbed a
              bag of marijuana off of the living room table, laughed
              at Mr. Wilson, and left him for dead. Responding
              officers took Mr. Wilson to the University of
              Pennsylvania Hospital. He then identified [a]ppellant
              and Mr. Smith out of a photo array, and consistently
              identified both of them as his assailants. As a result
              of their vicious attack, Mr. Wilson suffered dangerous
              swelling to his brain and had a portion of his skull
              surgically removed. Appellant was arrested later that
              same day.

              On January 11, 2013, a jury sitting before the
              Honorable Chris R. Wogan convicted [a]ppellant of
              attempted murder, aggravated assault, and criminal
              conspiracy.[3] On March 15, 2013, [a]ppellant was
              sentenced to an aggregate term of 30 [to] 60 years’
              incarceration. [The record reflects that on May 29,
              2019, a panel of this court affirmed appellant’s
              convictions but vacated appellant’s judgment of
              sentence and remanded for resentencing because his
              sentences for conspiracy and attempted murder
              should have merged.       See Commonwealth v.
              Johnson,       A.3d     , 2019 WL 2317695, at *7
              (Pa.Super. 2019) (unpublished memorandum).]


3   18 Pa.C.S.A. §§ 901(a), 2702(a), and 903(a)(1), respectively.


                                       -2-
J. S37043/20


              In the lead up to trial, [a]ppellant moved to proceed
              pro se. At the Grazier hearing on December 17,
              2012, [a]ppellant was twice found to be in contempt
              of court. [The trial court] sentenced [appellant] to
              3 [to] 6 months’ incarceration for each finding of
              contempt, to be served consecutively.              On
              December 24, 2012, [a]ppellant filed a defective
              pro se notice of appeal with the wrong docket number
              and did not later perfect his appeal. Over one and a
              half years late, [a]ppellant filed a pro se PCRA[4]
              [p]etition on June 30, 2014. Appointed counsel filed
              an [a]mended PCRA [p]etition on July 20, 2017 and
              the Commonwealth responded with a [m]otion to
              [d]ismiss the PCRA [p]etition on October 30, 2017
              (docketed November 3, 2017). Appellant filed a
              second [a]mended PCRA [p]etition on his own behalf
              on November 13, 2017. On August 16, 2018, the
              Honorable Sean F. Kennedy ordered [a]ppellant’s
              direct appeal rights to be reinstated nunc pro tunc.

Trial court opinion, 1/9/20 at 1-3 (citations to notes of testimony and original

footnote omitted).

        On August 17, 2018, appellant’s then-counsel, Zak T. Goldstein, Esq.,

filed a timely notice of appeal on appellant’s behalf. Thereafter, on April 18,

2019, appellant filed a motion indicating his desire to proceed pro se, and the

trial court scheduled a Grazier hearing.          Following the Grazier hearing,

appellant was granted leave to proceed pro se on September 23, 2019.

Appellant filed a concise statement of errors complained of on appeal, in

accordance with Pa.R.A.P. 1925(b), on October 9, 2019. On January 9, 2020,

the trial court filed its Rule 1925(a) opinion.

        Appellant raises the following issues for our review:


4   Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.


                                       -3-
J. S37043/20


          I.     Was [sic] appellant’s Pennsylvania and United
                 States constitutional rights to due process
                 violated when Judge Wogan charged, convicted
                 and sentenced the appellant for two counts of
                 contempt of court without any prior notice, an
                 opportunity to be heard or an opportunity to
                 conform his conduct which was required
                 pursuant to In Re Mandell, 414 A.2d 1013 n.7
                 (Pa.1980)?

          II.    Was appellant’s Pennsylvania and United States
                 constitutional rights to due process violated
                 where the evidence was insufficient to establish
                 beyond a reasonable doubt that (1) appellant
                 acted with intent to obstruct the proceedings
                 and or (2) that the administration of justice was
                 “actually and significantly disrupted” by either
                 count of contempt?

          III.   Was appellant’s Pennsylvania and United States
                 constitutional rights to due process violated
                 when the court failed to reinstate the appellant’s
                 post-sentence motion rights as requested
                 where, Commonwealth v. Liston, 977 A.2d
                 1089 (Pa. 2009)[,] was inapplicable to the
                 appellant where his appeal rights were
                 reinstated due to government interference
                 instead of ineffective assistance of counsel.
                 Even if Liston was applicable, [] appellant plead
                 and proved he was entitled to his motion rights
                 back for the same reason he was entitled to his
                 appeal rights back?

          IV.    Should leave be granted to allow [] appellant to
                 raise his judicial bias claim against [J]udge
                 Wogan in this direct appeal instead of
                 remanding back to the lower court to allow the
                 appellant to file post-sentence motions to
                 preserve the claim where, further delay in
                 resolution of this case would cause a manifest
                 injustice. If leave is granted to raise this claim
                 without having to go back and present it in a
                 post-sentence motion, the appellant’s is [sic]
                 raising the claim that his rights to due process


                                    -4-
J. S37043/20


                  was violated where Judge Wogan showed bias
                  or the potential for bias to [sic] high too [sic] be
                  constitutionally tolerable?

Appellant’s brief at 4-5 (extraneous capitalization omitted).

      Preliminarily, we note that the sentencing order indicates that appellant

was sentenced pursuant to 42 Pa.C.S.A. § 4137(a)(1), which pertains to the

contempt powers of magisterial district judges.        However, the court has

indicated on the record that it intended for appellant to be convicted and

sentenced for contempt of court under Section 4132(3), and the wrong statute

noted on the sentencing order was a clerical error. (See notes of testimony

(CP-51-CR0001587-2009), 3/15/13 at 16; trial court opinion, 1/9/20 at 4-5.)

Accordingly, we remand this matter for the limited purpose of allowing the

sentencing court to correct this error. See, e.g., United States v. James,

642 F.3d 1333, 1343 (11th Cir. 2011) (holding that, “[b]ecause the written

judgment incorrectly states that James was convicted under [21 U.S.C.]

§ 841(b)(1)(B)(iii), rather than § 841(b)(1)(C), we remand for the limited

purpose of correcting the clerical error”), cert. denied, 565 U.S. 958 (2011).

We now turn to the merits of appellant’s claims.



I. Due Process Challenge

      Appellant first argues that his due process rights were violated when the

trial court charged, convicted, and sentenced him for two counts of contempt




                                      -5-
J. S37043/20

of court without any prior notice, an opportunity to be heard, or an opportunity

to conform his conduct to court norms. (Appellant’s brief at 12-15.)

      Our review of the record reveals that appellant failed to properly raise

this due process challenge before the trial court or otherwise object on this

basis during the December 17, 2012 hearing. Accordingly, appellant’s claim

could be found waived on this basis alone. See Commonwealth v. Allen,

2015 WL 6957090, *13 (Pa.Super. 2015) (unpublished memo); see also

Pa.R.A.P. 302(a) (stating, “[i]ssues not raised in the lower court are waived

and cannot be raised for the first time on appeal”). In any event, we find that

appellant’s due process claim lacks arguable merit.

      As discussed, appellant was convicted of two counts of direct criminal

contempt of court for misconduct that (1) occurred during the course of his

Grazier hearing; and (2) was personally observed by Judge Wogan.            Our

supreme court has long recognized the inherent power of a court to impose

summary punishment for misconduct that occurs in its presence, and that this

power does not offend our notions of due process:

            In Pennsylvania, [t]his Court has long upheld a court’s
            power to maintain courtroom authority by the
            imposition of summary punishment for contempt in
            appropriate cases.      [A] summary proceeding to
            protect the orderly administration is perfectly
            proper[.] . . . The court must be able to control those
            appearing before it, and must be able to use its power
            summarily to avoid interference with the principal
            matter before the court. Summary proceedings for
            contempt of court are those in which the adjudication
            omits the usual steps of the issuance of process,
            service of complaint and answer, holding hearings,


                                     -6-
J. S37043/20


            taking evidence, listening to arguments, awaiting
            briefs, submission of findings, and all that goes with a
            conventional court trial.      Thus, the summary
            contempt power has been upheld against due
            process attacks[.] . . .

            ....

            . . . . Where the contempt is committed directly under
            the eye or within the view of the court, it may proceed
            upon its own knowledge of the facts, and punish the
            offender, without further proof, and without issue or
            trial in any form[.]

Commonwealth v. Moody, 125 A.3d 1, 8, 11-12 (Pa. 2015) (citations and

internal quotation marks omitted; brackets in original; emphasis added).

      Based on the foregoing, even if appellant had properly preserved his

due process challenge, we would find no merit to his claim that the trial court

violated his due process rights by finding him in contempt of court at the

Grazier hearing.



II. Sufficiency of the Evidence

      Appellant next argues that there was insufficient evidence to sustain his

convictions for criminal contempt of court because “evidence was insufficient

to establish beyond a reasonable doubt that (1) [he] acted with intent to

obstruct the proceedings[, or] (2) that the administration of justice was

actually and significantly disrupted[.]” (Appellant’s brief at 16.) We disagree.

      Our standard of review in assessing whether there was sufficient

evidence to sustain a conviction is well settled:



                                     -7-
J. S37043/20


            [W]e must determine whether the evidence admitted
            at trial, and all reasonable inferences drawn from that
            evidence, when viewed in the light most favorable to
            the Commonwealth as verdict winner, was sufficient
            to enable the fact finder to conclude that the
            Commonwealth established all of the elements of the
            offense beyond a reasonable doubt.                     The
            Commonwealth may sustain its burden by means of
            wholly circumstantial evidence. Further, the trier of
            fact is free to believe all, part, or none of the evidence.

Commonwealth v. Reese, 156 A.3d 1250, 1257-1258 (Pa.Super. 2017)

(citation omitted), appeal denied, 173 A.3d 1109 (Pa. 2017).

      “In reviewing an appeal from a contempt order, we place great reliance

on the discretion of the trial judge. We review the record to determine if the

facts support the trial court’s decision and will reverse the trial court only if

there is a plain abuse of discretion.” In re Arrington, 214 A.3d 703, 707

(Pa.Super. 2019) (citation omitted).

      Criminal contempt is codified in Section 4132, which provides, in

relevant part, that the courts of the Commonwealth have the power to “impose

summary punishments for contempts of court” in cases where there is “[t]he

misbehavior of any person in the presence of the court, thereby obstructing

the administration of justice.” 42 Pa.C.S.A. § 4132(3). Thus, “[t]o sustain a

conviction for direct criminal contempt under [Section 4132(3)], there must

be proof beyond reasonable doubt (1) of misconduct, (2) in the presence of

the court, (3) committed with the intent to obstruct the proceedings, (4) that

obstructs the administration of justice.” Moody, 125 A.3d at 5 n.4 (citation

omitted).


                                       -8-
J. S37043/20

      Upon review, we find that there was ample evidence from which the trial

judge could conclude that appellant was guilty of contempt of court.        The

evidence established that during the December 17, 2012 Grazier hearing,

appellant repeatedly interrupted Judge Wogan as he was attempting to

conduct the colloquy and failed to listen to instructions from the court. At one

point during the hearing, Judge Wogan instructed appellant that he “ha[s] to

answer these questions so [the trial court] can determine whether [he can]

represent [him]self.”    (Notes of testimony, 12/17/12 at 3.)         However,

appellant disregarded Judge Wogan’s warning and continued to voice his

disapproval with both his court-appointed attorney and the prospect of

representing himself. (Id.) Judge Wogan cautioned appellant that he could

elect to represent himself in this matter or proceed with his current

court-appointed counsel, but that there was no option to have a new attorney

appointed in this matter. (Id. at 3-4.) This led to the following exchange

whereby appellant again interrupted Judge Wogan’s colloquy and resulted in

his being held in contempt of court:

             A.    But regardless of what you say, even in the
                   courtroom with me, [Attorney Joseph D.
                   Lento’s] not going to represent me whether I
                   keep him or not.

             Q.    Why isn’t he?

             A.    Because he’s not going to do what I asked him
                   to do. Like the thing is I want to do my defense
                   and he’s not going to present it.




                                       -9-
J. S37043/20


             Q.    Okay. You need to start answering            my
                   questions and not go off on a speech.

             A.    I understand that, Your Honor, but --

             Q.    You will not talk about anything else. You’re
                   completely misreading about the law.

                   You do understand that you have a right to be
                   represented by counsel, correct?

             A.    Yes.

             Q.    [Attorney] Lento at this point was appointed to
                   represent you, since you cannot afford an
                   attorney, correct?

             A.    Yes.

             Q.    Now, let’s look for a list. This is number one on
                   our list. Here’s what can happen if you --

             A.    I’m getting      railroaded,    that’s   what’s
                   happening.

             Q.    I’m holding you in contempt for disrupting the
                   operations of my courtroom.

Id. at 4-5 (emphasis added).

     The record further reflects that Judge Wogan held appellant in contempt

of court a second time after he repeatedly feigned misunderstanding

Judge Wogan’s explanation of the sentencing guidelines in an attempt to delay

and obstruct the operations of the courtroom:

           Q.     All right. Do you understand that if you’re found
                  guilty of attempted murder here, you could be
                  sentenced to 20 to 40 with a pretty substantial
                  fine, do you understand that?

           A.     No, I don’t understand that.


                                    - 10 -
J. S37043/20



          Q.   How come? You don’t understand that the
               maximum period of incarceration is 40 year [sic]
               for this and a maximum fine of --

          A.   No, I don’t. Can you explain?

          Q.   Well, it’s pretty simple --

          A.   Just because I make it to trial, doesn’t mean I’m
               guilty of those.

          Q.   That’s considered a trial issue. I don’t know
               whether you will be found guilty or not
               that [sic]. That’s for a jury to decide. If you
               don’t understand what I’m telling you, it’s very
               simple. I can send you to prison for 20 to 40
               years if you are found guilty of attempted
               murder. Do you understand that if you’re found
               guilty of attempted murder you can serve 20 to
               40 years on that. Do you understand that?

          A.   I don’t understand what’s going on right now.

          Q.   Okay. What is it that you don’t understand. I’ve
               explained --

          A.   None of this. I don’t understand any of this.

          Q.   So I take it you withdraw your pro se motion
               and     you’d    like   to   continue   with
               [Attorney] Lento?

          A.   I never said that.     I don’t understand what
               you’re telling me.

          Q.   You don’t understand the very, very simple
               statement that if, only if, you’re found guilty,
               you could be facing up to 40 years for attempted
               murder[?]

          A.   I don’t know what’s going on in this courtroom.
               I don’t. This is my first time in this court room,



                                  - 11 -
J. S37043/20


                  first time meeting you, I don’t understand
                  what’s go [sic] on.

            Q.    All right. I’m holding you in contempt for
                  obstructing     the   operations   of  my
                  courtroom. I sentence you to serve
                  another 3 to 6 months. That’s consecutive
                  to the earlier 3 to 6 months.

                  Do not lie to me when I’m asking you a
                  very simple question. You most certainly
                  understand that you can get 40 years for
                  attempted murder. Do not lie to me again
                  and delay the operations of this courtroom.

Id. at 5-7 (emphasis added).

      Based on the foregoing, we find that there is ample evidence that

appellant acted with the intent to obstruct the trial court’s resolution of his

own Grazier hearing, and the administration of justice was actually

obstructed multiple times.    See Moody, 125 A.3d at 5 n.4.         Accordingly,

appellant’s claim that there was insufficient evidence to sustain his convictions

for two counts of contempt of court must fail.



III. Reinstatement of Post-Sentence Motion Rights Nunc Pro Tunc

      Appellant next argues that his due process rights were violated when

the PCRA court failed to automatically reinstate his post-sentence motion

rights nunc pro tunc, following the reinstatement of his direct appeal rights

nunc pro tunc, due to alleged “governmental interference.” (Appellant’s brief

at 24.) We disagree.




                                     - 12 -
J. S37043/20

      This court has recognized that the reinstatement of the right to file a

direct appeal does not carry with it the automatic right to file a nunc pro tunc

post-sentence motion. Liston, 977 A.2d at 1093-1094. On the contrary, the

PCRA court must expressly grant the right to file a nunc pro tunc

post-sentence motion. Commonwealth v. Capaldi, 112 A.3d 1242, 1245

(Pa.Super. 2015). To the extent appellant challenges the PCRA court’s failure

to do so, we find that this issue is of no matter since we did find any of

appellant’s claims waived based upon his failure to file timely post-sentence

motions. On the contrary, appellant waived his due process challenges by

failing to properly raise them before the trial court during the December 17,

2012 hearing.5 See In re Martorano, 346 A.2d 22 (Pa. 1975) (due process

challenge to contempt proceeding waived because not raised at contempt

hearing).



IV. Judicial Bias

      In his final claim, appellant contends that “Judge Wogan showed bias or

the potential for bias to [sic] high to be constitutionally tolerable” by “injecting

himself in the accusatory process and expressing a prejudgment of guilt”

during the course of the December 17, 2012 Grazier hearing. (Appellant’s




5The Commonwealth has indicated that it is not opposed to a remand to allow
appellant the opportunity to file post-sentence motions nunc pro tunc. (See
Commonwealth’s brief at 16.) In light of our resolution of this issue, however,
we decline to do so.


                                      - 13 -
J. S37043/20

brief 33-35.) Our review of the record, however, reveals that appellant failed

to properly preserve this claim before the trial court.

      It is well settled that “[j]udicial bias may not be raised for the first time

during post-trial proceedings.” Crawford v. Crawford, 633 A.2d 155, 160

(Pa.Super. 1993) (citation omitted). On the contrary, a party seeking recusal

or disqualification on the basis of judicial bias or impartiality “must raise the

objection at the earliest possible moment, or that party will suffer the

consequence of being time barred.” Commonwealth v. Stafford, 749 A.2d

489, 501 (Pa.Super. 2000) (citation and internal quotation marks omitted),

appeal denied, 795 A.2d 975 (Pa. 2000). The failure to timely move for a

judge’s recusal after the facts allegedly establishing bias come to a

defendant’s    attention   renders   the   judicial   bias   claim   waived.   See

Commonwealth v. Johnson, 719 A.2d 778, 790 (Pa.Super. 1998), appeal

denied, 739 A.2d 1056 (Pa. 1999).

      Instantly, the record reflects that appellant did not move for recusal of

Judge Wogan. Because appellant failed to raise his claim of judicial bias at

the earliest possible opportunity, it is waived. Id.; see also Pa.R.A.P. 302(a).

      Judgment of sentence affirmed. Case remanded for the correction of a

clerical error in the sentencing order. Jurisdiction relinquished.



      Shogan, J. joins this Memorandum.

      Nichols, J. concurs in the result.



                                      - 14 -
J. S37043/20


Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary



Date: 12/28/2020




                       - 15 -